Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered April 24, 2006, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of six years, unanimously affirmed.
The court providently exercised its discretion in denying, without a hearing, defendant’s motion to withdraw his plea (see People v Frederick, 45 NY2d 520 [1978]). The court, which appointed new counsel for the motion, provided defendant with a full opportunity to advance his claim that his prior attorney provided ineffective assistance. Defendant did not substantiate his claim that the prior attorney failed to interview three witnesses, and did not sufficiently explain what testimony these witnesses might have furnished. The plea minutes establish the voluntariness of the plea. Concur—Tom, J.P, Saxe, Friedman and Williams, JJ.